Case 1:18-cr-00204-NGG-VMS Document 839 Filed 01/16/20 Page 1 of 1 PageID #: 13365




                                                   January 16, 2020


     VIA ECF
     Honorable Nicholas G. Garaufis
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                    Re:     United States v. Raniere, et al., 18 Crim. 204 (NGG)

     Dear Judge Garaufis:

            I write to respectfully request an adjournment of Kathy Russell’s sentencing,
     which is currently scheduled for January 29. This is Ms. Russell’s first request for such
     an adjournment.

             This week, Probation indicated that it plans to issue the Presentence Investigation
     Report for Ms. Russell by the end of January and will contact the Court at that time to
     request a new date for sentencing.

            I have conferred with AUSA Tanya Hajjar, and the parties jointly request that the
     Court adjourn Ms. Russell’s sentencing to April 21, 2020 or later.

            I appreciate the Court’s consideration.

                                                   Respectfully submitted,

                                                   /s/ Justine A. Harris

                                                   Justine A. Harris

     cc: All Counsel (via ECF)
